Exhibit 5.1 12670 High Bluff Drive San Diego, California 92130 Tel: +1.858.523.5400Fax: +1.858.523.5450 www.lw.com FIRM / AFFILIATE OFFICES Barcelona Moscow Beijing Munich Boston New York Brussels Orange County Century City Paris Chicago Riyadh March 30, 2017 Dubai Rome Düsseldorf San Diego Frankfurt San Francisco Hamburg Seoul Hong Kong Shanghai Alphatec Holdings, Inc. Houston Silicon Valley 5818 El Camino Real London Singapore Carlsbad, CA 92008 Los Angeles Tokyo Madrid Washington, D.C. Milan Re:Registration Statement on Form S-8 Ladies and Gentlemen: We have acted as special counsel to Alphatec Holdings, Inc., a Delaware corporation (the “Company”), in connection with (i) the proposed issuance of an aggregate of 600,000 shares (the “Inducement Shares”) of common stock, $0.0001 par value per share (the “Common Stock”), pursuant to the Alphatec Holdings, Inc. 2016 Employment Inducement Award Plan (as amended, the “Inducement Plan”) and (ii) the issuance of an aggregate of 58,333 shares (the “ESPP Shares,” and together with the Inducement Shares, the “Shares”) of Common Stock that may be issued pursuant to the Alphatec Holdings, Inc. Amended 2007 Employee Stock Purchase Plan (the “2007 Plan,” and together with the Inducement Plan, the “Plans”). The Shares are included in a registration statement on Form S–8 under the Securities Act of 1933, as amended (the “Act”), filed with the Securities and Exchange Commission (the “Commission”) on March 30, 2017 (the “Registration Statement”). This opinion is being furnished in connection with the requirements of Item 601(b)(5) of Regulation S-K under the Act, and no opinion is expressed herein as to any matter pertaining to the contents of the Registration Statement, other than as expressly stated herein with respect to the issue of the Shares.
